Black, J.
(concurring). I agree with Justice Kelly that his response to the governor’s request for an advisory opinion should he released at once.
Act No 261, if valid, has just gone into effect (March 10, 1967). The Court not having responded to the Governor’s request thus far, and state-wide administrative action now being under way which depends solely upon the validity of said Act No 261, it seems to me that such administrative proceedings should for the time being be stayed by an advisory opinion warning that said Act No 261 hangs presently in delicate legal balance; most certainly until the Supreme Court determines the Sailors (No. 430), Bianchi (No. 491), Moody (No. 624) and Dusch (No. 724) Cases.  See 17 L ed 2d at 431 and 17 L ed 2d at 540. These administrative proceedings may in the ultimate turn out to be quite as invalid as we presently find Act No 261, not only on account of the constitutional sections considered in the Kent and Muskegon Cases (377 Mich 616-673)  but also on account of recent suggestion of a Brother Justice that section 2 of the same article (Const 1963, art 7, § 7) may prohibit legislation on the order of said Act No 261.
It is time to act and is safe to act in this instance. The reason lies in the nonprecedential and nonadjudicatory nature of an advisory opinion issued pursuant to Const 1963, art 3, § 8. Should the United States Supreme Court rule, directly or by necessary implication, that all or any portion of said article 7 is invalid, an advisory opinion denying validity of said Act No 261 will amount to no more than would *67a judicially reversed opinion of an attorney general. On the other hand, should we delay further, costly and wholly unnecessary administrative actions in the respective counties of Michigan, all looking toward execution of said Act No 261, will proceed apace. No harm of any moment can result should any deadline fixed by the act expire without required statutory action. The whole matter ultimately and of reasonable surety will be in the hands of Michigan’s “one court of justice” should Act No 261 survive (see sections 6 through 9 of said Act No 261). The judicial process then will superintend the procedures called for by the act with such expedition as may at the time be in order.
. . As some respected legal minds seem to forget, this is not a judicial proceeding at all. In no sense, even though an opinion signed by five or more Justices should come to present release, would such an opinion be or become a judicial determination, or a precedent of any kind, or a judgment binding on or enforceable against anyone, the Court and its membership significantly included. Mr. Justice Fellows, writing for the Court in Anway v. Grand Rapids Railway Co., 211 Mich 592, 603, 604, set all this straight in his typically direct way:
“We are mindful of the fact that in seven of the States of the Union (Colorado, Florida, Maine, Massachusetts, New Hampshire, Rhode Island and South Dakota) by the constitutions of those States the legislative or executive departments may request opinions of the Supreme Court on important questions ; but we are likewise mindful that such opinions are regarded as expressing the views of the justices and not a judicial determination of the question by the court; and such opinions are not regarded as binding upon the legislature, the executive, or the court itself; indeed, the court does not act as a court *68in rendering such opinions but as the constitutional advisers of the other departments of the government. Opinion of the Justices, 126 Mass 557, 566; State v. Cleveland, 58 Me 564, 573; Green v. Commonwealth, 12 Allen (94 Mass) 155, 164.”3
Justice Kelly responds to the Governor that “The constitutional provision [to which he refers] is valid and, therefore, PA 1966, No 261, is not.” I agree.

 “Since in an advisory opinion there is no decision, such an opinion of á court does not have stare decisis effect.” (20 Am Jur 2d Courts, § 189, pp 524, 525, citing in support Re House Resolutions Concerning Street Improvements, 15 Colo 598 [26 P 323] ; Opinion of the Justices, 266 Mass 590 [165 NE 904, 63 ALR 952]; Opinion of Justices, 81 NH 566 [129 A 117, 39 ALR 1023]).